DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, i.e., Claims 11-20, in the reply filed on March 18, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 13 recites the limitation “[t]he MIM capacitor of claim 11, wherein the tantalum oxide has a formula of TaxOy, wherein y:x is less than 2.5” in lines 1-2. 
However, the stable form of tantalum oxide used for capacitor dielectric is Ta2O5 that is the stochiometric ration y:x is equal to 2.5. However, the claimed stochiometric ratio y:x is less 
Therefore, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With regard to claim 13, the examiner cannot possibly apply the prior because deciding patentability without disregarding portions of the express wording of the claims and thus resorting to speculation and conjecture as to the particular invention defined therein. Therefore, the examiner cannot make prior art consideration in order to reject claim 13. See Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) and In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2008/0002330) in view of Hsieh et al. (US 2014/0315368).
Re Claim 11,  Park discloses a  metal-insulator-metal (MIM) capacitor, comprising: a capacitor bottom electrode (21) comprising a first metal (i.e., Ti containing electrode); a capacitor dielectric layer over (100) the capacitor bottom electrode (see Fig. 2), the capacitor dielectric layer comprising: a first capacitor dielectric layer (22A) over the capacitor bottom electrode (21), the first capacitor dielectric layer comprising an oxide of another metal (i.e., 2); and a second capacitor dielectric layer (23) over the first capacitor dielectric layer (22A), the second capacitor dielectric layer (23) comprising tantalum oxide (Ta2O5) having a binding energy from about 24 eV to about 26 eV (i.e., an inherent binding energy of Ta2O5); and a capacitor top electrode (24)  over the second capacitor dielectric layer (23), the capacitor top electrode (24) comprising a second metal (see Fig. 2 and related text in Page 1, Paragraphs [0017], [0019], Page 2, Paragraph [0021]).  
The difference between claimed limitation of instant application, as claimed in claim 11, and Park disclosure that the first capacitor dielectric layer and the bottom capacitor electrode have similar metal composition whereas Park disclosure appears having different metal composition for the bottom capacitor electrode and for the first capacitor dielectric layer. In other word, the bottom capacitor electrode and the fist capacitor dielectric layer having metal composition, i.e., TiN or Ti as capacitor electrode and TiO2 as capacitor dielectric or similar corresponding metal composition for both bottom capacitor electrode and the first capacitor dielectric layer. 
Instant Application claim 11:
Bottom capacitor electrode: TiN
First capacitor dielectric layer: TiO2
Park reference:
Bottom capacitor electrode: TiN
First capacitor dielectric layer: ZnO2


	In summary, Park does not disclose the first capacitor dielectric layer being TiO2.
	Hsieh et al. discloses forming a lower electrode (22) comprises TiN (see Paragraph [0018]) and a capacitor dielectric layer (24) comprises TiO2 that has high dielectric constant and low leakage capacitor dielectric layer (see Hsieh et al. Fig. 1 and related text in Page 2, Paragraph [0018]). 
2 as taught by Hsieh et al.  in order to provide high dielectric constant and low leakage capacitor dielectric layer.
Re Claim 12, as applied to claim 11 above, Park and Hsieh et al. in combination disclose all the claimed limitations including wherein the capacitor bottom electrode comprises titanium nitride, and the first capacitor dielectric layer comprises titanium oxide (see Park Fig. 2 and related text in Page 1, Paragraphs [0017], [0019], Page 2, Paragraph [0021] and Hsieh et al. Fig. 1 and related text in Page 2, Paragraph [0018]).  
 Re Claim 14, as applied to claim 11 above, Park and Hsieh et al. in combination disclose all the claimed limitations including wherein the MIM capacitor has a predetermined capacitance. 
Furthermore, the claimed capacitance ranges from 5 fF to 10 fF, calculated based on the amount charge stored per volt, i.e., C = Q/V and within the scope of the combination Park and Hsieh et al. and can also be routinely optimized by increasing or decreasing the surface area of the capacitor. 
Therefore, it would have been to one having ordinary skill in the art at the time of the invention is made to optimized the capacitance, since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969);  Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990).  
Re Claim 15, as applied to claim 11 above, Park and Hsieh et al. in combination disclose all the claimed limitations including wherein the second metal is the same as the first metal (see Park Fig. 2 and related text in Page 1, Paragraphs [0017], [0019], Page 2, Paragraph [0021] and Hsieh et al. Fig. 1 and related text in Page 2, Paragraph [0018]).  
Allowable Subject Matter
Claims 16-30 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein forming the second capacitor dielectric layer comprises: providing a solid precursor in a precursor tank; vaporizing the solid precursor to form a precursor gas in the precursor tank; flowing a process gas containing the precursor gas and a carrier gas from the precursor tank to at least one buffer tank; and flowing the process gas from the at least one buffer tank to a processing chamber,” as recited in claim 16, and “heating a solid precursor contained in a precursor tank to a temperature that vaporizes the solid precursor to provide a precursor gas; flowing the precursor gas into a processing chamber to contact the first dielectric layer; forming a precursor metal layer on the first dielectric layer by decomposing the precursor; oxidizing the precursor metal in the precursor metal layer to form a second dielectric layer on the 
Claims 17-23 and 25-30 are also allowed as being directly or indirectly dependent of the allowed independent base claim.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Malhotra et al. (US 2014/0187016) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 24, 2022